IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JESSE BRANNEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3951

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 3, 2015.

An appeal from an order of the Circuit Court for Union County.
Mark W. Moseley, Judge.

Jesse Brannen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


RAY, OSTERHAUS, AND WINOKUR, JJ., CONCUR